Exhibit 10(b) Amendment of Savings and Profit Sharing Plan

Kansas City Life Insurance Company



TWENTY-NINTH AMENDMENT

KANSAS CITY LIFE INSURANCE COMPANY
SAVINGS AND PROFIT SHARING PLAN
___________________________________
 
 
 
 

     THIS TWENTY-NINTH AMENDMENT to the Kansas City Life Insurance Company
Savings and Profit Sharing Plan, reflecting compliance with Internal Revenue
Service Notice 2006-107 effective March 30, 2007 except as stated otherwise in
the Plan, is entered into by and between Kansas City Life Insurance Company, a
corporation organized and existing under the Laws of the State of Missouri, and
Charles R. Duffy, Jr., Tracy W. Knapp and Mark A. Milton, Successor Trustees.



     1. Paragraph 4.3 is hereby amended to read in its entirety as follows:
 

“4.3 Form of Payment. The contributions of Kansas City Life Insurance Company
may be made in cash, in treasury stock or in shares of authorized but unissued
stock of Kansas City Life Insurance Company. If the Company or any affiliated
participating company shall make its contribution in cash, the Trustees shall
have the authority to purchase shares, acting independently as to when purchases
are made, the number of shares to be purchased, the prices to be paid, and the
broker, if any employed, to effect the purchases. The contributions of any
participating affiliated corporation shall be converted to stock in such manner
as shall be satisfactory to the Trustees and the respective companies from time
to time. For purposes of fixing the amount of contributions made with shares of
treasury stock, or shares of authorized but unissued stock, and commencing with
the valuation date of the Plan in June, 1882, such stock shall be valued at the
average of its bid price on the over-the-counter market for all business days
following the previous monthly valuation date and, beginning December 1, 2006,
such stock shall be valued using the volume weighted average price for all
business days for the calendar month just ended. Beginning March 30, 2007, such
stock shall be valued using the last trade of the day price on each business day
of the month. This value shall be deemed to be the fair market value of the
stock. In the event the Company is precluded from delivering such shares to the
Trustees by law or because of the unavailability of such shares, the Company’s
contribution to the Trustees shall be in case, and said cash shall be invested
until such time as shares of the Company stock shall be available for purchase
by the Trustees.”
 
 

     2. Paragraph 6.1 is hereby amended to read in its entirety as follows:
 

“6.1 Investment Funds. The value of all Trust assets shall be determined on the
basis of market values on each business day of each month, except that the
Kansas City Life stock shall be valued at the volume weighted average price for
all business days in the calendar month just ended. Beginning March 30, 2007,
such stock shall be valued using the last trade of the day price on each
business day of the month. Accounting procedures shall reflect the establishment
of investment options with the intent that all participants’ contributions and
Company matching contributions, and any earnings thereon, will be accounted for
within these investment options. Participant contributions to the investment
options other than the Kansas City Life Stock Investment option shall be
invested by the Trustees in general investments to ARTICLE XIV. Participant
contributions to the Kansas City Life Stock Investment option shall be invested
in shares of the Company stock pursuant to Paragraph 6.5, and the Company
matching contributions to the Kansas City Life Stock Investment option shall be
in the form of shares of the Company stock pursuant to ARTICLE IV. There shall
be no guarantee regarding interest or gain, nor shall there be any guarantee
against loss of principal in any of these investment options. It is intended
that the Plan comply with Section 404(c) of the Employee Retirement Income
Security Act of 1974.”



     3. Paragraph 6.2 is hereby amended to read in its entirety as follows:
 

“6.2 Participants’ Accounts. An account shall be established for each
participant within the investment options. All investment options shall be
maintained in United States dollars. A determination shall be made each business
day of a calendar month of the value with respect to each of the investment
options, and shall reflect contributions made by both the participant and the
Company and any gains or losses of the investment options. Each participant
shall be provided a statement of his accounts, reflecting the value thereof, not
less often than quarterly. Notwithstanding the foregoing, the Company shall have
the right to change the method of accounting from time to time except that no
participant’s account balance shall be reduced because of such change.”



     IN WITNESS WHEREOF, Kansas City Life Insurance Company has caused this
Twenty-ninth Amendment to the Plan and Trust to be executed by its authorized
Officers and its Corporate Seal to be hereunto affixed, and the Trustees have
executed the Amendment, all on the 15th day of March, 2007.
 
 

     KANSAS CITY LIFE INSURANCE COMPANY



     By: /s/J. Todd Salash

     Its: Vice President



ATTEST:
 
 
By: /s/Cheryl Keefer

Its: Assistant Secretary
 
 

/s/Mark A. Milton
 



/s/Charles R. Duffy



/s/Tracy W. Knapp



     TRUSTEES